                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

SABAL TRAIL TRANSMISSION, LLC,            *

      Plaintiff,                          *

vs.                                       *
                                                   CASE NO. 4:16-CV-102 (CDL)
REAL ESTATE and W. LYNN                   *
LASSETER,
                                          *
      Defendants.
                                          *

                                    O R D E R

      In this condemnation action, the jury returned a verdict in

favor   of   the     condemnee    in     the   total   amount     of   $107,916.50,

including $103,385.00 for the value of easements taken by the

condemnor.        The condemnor maintains that the evidence presented

at trial supported an award of no more than $19,979.00 for the

value of those easements.          The condemnor therefore filed a motion

for judgment as a matter of law notwithstanding the jury verdict.

Because the jury verdict is within the range supported by the

evidence     at   trial,   the    condemnor’s      motion   for    judgment       as   a

matter of law (ECF No. 118) is denied.

                                    BACKGROUND

      The    Fifth    Amendment     to     the    United    States      Constitution

prohibits the taking of private property for public use without

“just   compensation.”           U.S.    Const.    amend.    V.        Congress    has

authorized utility companies to construct pipelines to transport
natural gas across state lines, provided they obtain certificates

of    public   convenience      and       necessity      from    the       Federal    Energy

Regulatory Commission.           See generally 15 U.S.C. § 717f.                      When a

pipeline     crosses     private      property,      a   natural       gas    company      may

obtain easements by eminent domain to facilitate the construction

of    the   pipeline.        15 U.S.C. § 717f(h).              But    it     must    pay   the

landowners just compensation for the easements.

       In   this   case,      Plaintiff          Sabal   Trail       Transmission,         LLC

constructed a pipeline from Tennessee to northern Florida through

Alabama and Georgia.           A portion of that pipeline crosses a 75-

acre piece of property in Colquitt County, Georgia that is owned

by Defendant W. Lynn Lasseter.                   The permanent easement for the

pipeline is fifty feet wide and covers approximately 1.28 acres.

The temporary construction easement, which expires on June 14,

2019, covers approximately 0.79 acres.                     Under the terms of the

easement, Lasseter may not construct any permanent structures on

the    permanent   easement,         including      buildings,       walls     or    similar

structures, swimming pools, decks, pipelines and conduits, septic

systems, leach fields, and wells.                   Lasseter also may not plant

trees on the permanent easement, and Sabal Trail has discretion

to remove any structures or obstructions in or on the easement

that might interfere with Sabal Trail’s use of the easement.                                If

Lasseter     wishes     to   build    a    road    or    put    utilities      across      the

easement, he must get Sabal Trail’s permission to do so.



                                             2
       Sabal Trail had the legal right to obtain an easement across

Lasseter’s      property,      and     the    pipeline         construction           has    been

completed.       The only issue left for resolution at trial was the

amount    of    “just    compensation”            that   Sabal       Trail      must    pay      to

Lasseter for this public taking of his private property.                                    Sabal

Trail argued at trial that the taking is restricted to the fair

market value of the actual permanent and temporary easements plus

the    value    of   merchantable       timber       removed        from    the   easements.

Lasseter maintained that in addition to the fair market value of

the    property      taken    for    the     easements,        he    is     entitled        to    a

diminution in the value of his property that is adjacent to the

permanent easement.            He argued that the easement restricts his

ability    to    develop      that    property       and      thus    he    should     receive

compensation for the diminution in value to the property due to

this development restriction.                     Sabal Trail responded that the

easement       results   in    no     diminution         in    value       to   any    of     the

remainder property.

       Sabal Trail relied on an appraiser named Carl Schultz to

establish the fair market value of the property on which Sabal

Trail’s easements run.              Schultz opined that the highest and best

use of Lasseter’s property as of the date of the taking was for

residential development, and he determined that the property was

worth $15,500.00 per acre.              Trial Tr. vol. i 161:13-20, ECF No.

116.     Schultz opined that the fair market value of the 1.28-acre



                                              3
permanent easement before the taking was                       $19,840.00.           Id. at

165:20-22.         He further opined that the value of the permanent

easement was eighty-five percent of the full fee simple value of

the 1.28 acres, or $16,864.00.                   Id. at 164:25-166:2.             As to the

temporary         construction      easement,       Schultz      opined          that    just

compensation would be $3,115.00.                  Id. at 166:3-20.             Sabal Trail

also called a timber value expert who opined that the value of

the timber removed from Lasseter’s property for the easements was

$4,117.50.        Trial Tr. vol. ii 110:16-111:1, ECF No. 117.

      Schultz testified that he did not believe that the existence

of    the    easement       would   have     any     detrimental          impact    on    the

remainder of Lasseter’s property, so his valuation testimony did

not   include       any    diminution   in       value    to   the    remainder.          The

easement restrictions that were admitted into evidence, however,

clearly indicate that there are certain permanent prohibitions on

what activity Lasseter is permitted to engage in on the easement.

Trial Ex. D1, ECF No. 107-26; accord Trial Tr. vol. 1 165:4-12.

For other activities that are not absolutely prohibited, Sabal

Trail    has      full     discretion   to       decide    whether        to   allow     such

activities, including activities necessary for the development of

a residential subdivision near the easement.                    See Trial Ex. D1.

      Lasseter was unable to mount much of a fight at trial beyond

his lawyer’s cross examination of Sabal Trail’s experts.                                Before

trial,      the    Court    excluded    certain      opinions        of    his     valuation



                                             4
expert because the methodology she used was flawed.                                        The Court

further    prevented          Lasseter         from      testifying          as   to    fair     market

value issues because he was never properly disclosed as a witness

who would testify as to those issues.

      Sabal Trail’s counsel moved for judgment as a matter of law

at   the   close    of    all       the    evidence,          maintaining          that    the       only

evidence of just compensation was presented by it and that the

value was established as $16,864.00 for the permanent easement,

$3,115.00    for     the       temporary             easement          and   $4,117.50         for    the

timber.     The Court reserved ruling on Sabal Trail’s motion and

allowed    the     case       to    be    presented           to       the   jury.        The        jury,

apparently finding the evidence less clear than Sabal Trail’s

counsel     made    it        out    to        be,       returned        a   verdict       for       just

compensation for the easements in the total amount of $103,385.00

and for the timber in the amount of $4,531.50.                                          Sabal Trail

renewed its motion for judgment as a matter of law.

                                           DISCUSSION

      Judgment     as     a    matter          of    law     is    authorized          “only    if    the

evidence is so overwhelmingly in favor of [Sabal Trail] that a

reasonable       jury     could          not        arrive        at    a    contrary      verdict.”

Chmielewski v. City of St. Pete Beach, 890 F.3d 942, 948 (11th

Cir. 2018) (quoting Middlebrooks v. Hillcrest Foods, Inc., 256

F.3d 1241, 1246 (11th Cir. 2001)).                         Thus, Sabal Trail is entitled

to judgment as a matter of law only if no reasonable jury could



                                                     5
have    found      from   the   evidence       presented    at     trial      that     just

compensation for the easements and timber was anything other than

$24,096.50.         Sabal   Trail     cannot     carry    this    high       burden.        A

careful review of the evidence presented at trial reveals how a

reasonable jury could reach the verdict returned here.

       Sabal Trail argues that the only evidence at trial as to

just   compensation       of    the   easements    came     from       its    expert       who

testified       specifically     that    the     value     of    the    permanent          and

temporary easements was $19,979.00, with no diminution to the

remainder     of    Lasseter’s    property.        While        Lasseter      put     up    no

valuation evidence during his case in chief, other evidence was

presented to the jury during the trial on the diminution in the

value of the remainder of Lasseter’s property.                         And just as the

jury was instructed that it may consider testimony from witnesses

regardless of who may have called them and exhibits regardless of

who    may   have    tendered    them,   this     Court     may    not       ignore    that

evidence in deciding the present motion.                   That evidence includes

the following.

       Sabal Trail’s expert testified that the pre-easement value

of Lasseter’s property was $15,500.00 per acre.                     Trial Tr. vol. i

161:13-20.       He further opined that this value was based on the

property’s highest and best use, a residential subdivision.                                Id.

at 147:18-21.        The evidence further established that Lasseter had

developed a subdivision just across the street from this property



                                           6
which had finished lots available for sale.                           E.g., Trial Tr. vol.

ii    168:5-169:2,      185:13-17;          Trial        Ex.    P33,      ECF    No.     107-14.

Evidence was also elicited during cross examination that Lasseter

intended    to    develop      the     property          adjacent         to    the    permanent

easement as a residential development.                          Trial Tr. 178:9-179:16,

180:15-17, 188:8-190:21.

      The easement terms were admitted into evidence, and those

terms restrict what can be done on that easement.                               Trial Ex. D1.

A reasonable juror could conclude that these restrictions would

prevent activities that would be necessary to develop a portion

of     Lasseter’s         property           for          residential             development.

Specifically,       exhibits     were        admitted          that    showed         where   the

easement    ran   in    relation       to    wetlands          on   the    property,      and   a

reasonable jury could conclude that due to the restrictions of

the easement and its proximity to these wetlands, the property

adjacent to the easement and near the wetlands could not be used

for residential development.                E.g., Trial Ex. P32, ECF No. 107-

13.    Lasseter, the owner and potential developer of the property,

testified    that      this    part    of    the     property         was      prime    for   the

development of lots facing or backing up to the natural wetlands.

Trial Tr. vol. ii 178:9-179:16, 188:8-190:21.                             Thus, it would be

reasonable for a jury to find, contrary to the opinion of Sabal

Trail’s    expert,      that    this    part        of    the       property      is    now   not

developable for residential purposes.                      The evidence was certainly



                                              7
not    so     one-sided        that    no     reasonable          jury    could    reach        that

conclusion.          Evidence         was     also    introduced         that    this    area     is

roughly six acres.             Id.at 49:13-14.           Using Sabal Trail’s expert’s

own opinion as to fair market value of the property per acre, the

jury’s verdict is within the range of the evidence when the loss

of    value    to    this      remainder        property      is     combined      with     Sabal

Trail’s      expert’s       value      attributable          to    the    actual     easements.

Accordingly, Sabal Trail is not entitled to judgment as a matter

of law on the value of the easements.

       The    record      as    a     whole    also     supports         the    jury’s    verdict

regarding      the   value       of    the     timber    that      was     removed       from    the

permanent and temporary easements.                      The jury returned a verdict

for just compensation for the timber in the amount of $4,531.50.

Sabal Trail maintains that evidence at trial does not support

this verdict because its timber expert, Craig Ganas, opined that

the timber removed from the easements was worth $4,117.50.                                  Trial

Tr. vol. ii 110:16-111:1.                   This is a difference of $414.00.                      It

was undisputed that Ganas did not see the trees that were removed

from the easements, or even the stumps.                             Id. at 114:21-115:16.

Rather, he had to estimate the value of the trees based on the

trees   he     saw   on     either      side     of    the    easements.           Id.      Ganas

estimated that the merchantable value of the pine trees removed

from the easement was $3,703.50 if used for saw timber, chip and

saw, or pulpwood; his estimate did not include any pole timber,



                                                 8
which is the most valuable type of pine timber.                Ganas further

estimated that the hardwood trees removed from the easement were

worth $414 if used for pulpwood, the lowest valuation for such

trees.     Id. at 110:16-111:1.           Lasseter, who actually saw the

trees    before   they   were   removed    from   the   easements,   testified

about the characteristics of the trees that were removed from the

easements.    Id. at 149:5-150:4.         Based on the record as a whole

with reasonable inferences drawn in Lasseter’s favor, the jury’s

verdict regarding the value of timber removed from the easements

is supported by the evidence.             Sabal Trail is not entitled to

judgment as a matter of law on the value of the timber.

                                  CONCLUSION

     For the reasons set forth above, Sabal Trail’s motion for

judgment as a matter of law (ECF No. 118) is denied.1

     IT IS SO ORDERED, this 5th day of October, 2018.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




1 The Court notes that neither party filed a motion for new trial, but
if one had been sought, it would not have been granted.    The verdict
was not against the great weight of the evidence.

                                      9
